Title: To James Madison from Thomas Lehré, 29 June 1812
From: Lehré, Thomas
To: Madison, James


Sir
Charleston June 29th: 1812
In a letter I wrote you on the 27th. Inst. in great haste, just as the mail was closing, I informed you that a very numerous meeting of the Citizens of this City, & its vicinity, took place on that day in Saint Michaels Church. That they appointed a Committee to draw up a Report, which Committee withdrew & between 12 & 1 oClock on the same day made their Report. I also then gave you my opinion, from the temper manifested by our Republican friends on the occasion, that I had no doubt, but the Report would be agreed to.
I am now happy to inform you that my opinion was then correct as you will see by the enclosed paper which contains the proceedings of that day. Permit me Sir to congratulate you and my Country on the occasion. I hope to God our Eastern will follow our example.
In a conversation I had last week with our Governor, Mr: Middleton, he informed me, the returns that were made to him of the offers of Volunteers from various parts of this State was such, as to be almost incredible, and that it was with the utmost difficulty he could get rid of some of them without giving offence.
I find, notwithstanding all the good you have done to our Country, yet still there are a set of ungrateful men among us, who seem determined by all means in their power, to oppose your reelection as P. of the U. States, however, I am happy to inform you, from information received from various parts of this State, upon that subject, that your friends will be able to succeed against your opponents, in spite of all they can say or do. I remain with the highest consideration Sir Your Obedt. Humble Servant
Tho: Lehré
